Citation Nr: 1125788	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-24 747	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the June 23, 1988 decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for a back disorder.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from October 1970 to October 1973 and from August 1974 to June 1985.

This matter is before the Board as an original action on the motion of the Veteran in which she alleges CUE in a June 23, 1988 Board decision that denied entitlement to service connection for a back disorder.


FINDINGS OF FACT

1.  In a June 23, 1988 decision, the Board denied the Veteran's claim of entitlement to service connection for a back disorder.

2.  The correct facts, as they were known at the time of the June 23, 1988 decision were before the Board, and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The June 23, 1988 Board decision denying entitlement to service connection for anxiety reaction was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims has directed that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE. See Livesay v. Principi, 15 Vet. App. 165 (2001).

Analysis

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. 
§§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).
 
Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Here, as a threshold matter, the Board finds that the Veteran has alleged CUE with sufficient specificity.  See 38 C.F.R. § 20.1404(b).

The Board decision that the Veteran has claimed contains clear and unmistakable error was issued on June 23, 1988.  In that action, the Board denied service connection for a back disorder.   

In the motion before the Board, the Veteran alleges that the Board denied the existence of evidence in the claims file.  In particular, she alleges the evidence of record undebatably showed that she had a chronic back pain condition while in service but the Board denied the existence of this evidence when it concluded that the evidence did not show that she had a chronic back condition until a post-service auto accident.  Therefore, she argued that the Board either violated the regulation requiring that the decision be based on all evidence of record (38 C.F.R. § 3.303(a) (1997)) or committed erroneous fact finding.    

With regard to the contention that the June 1988 Board decision contained factual error, the Veteran pointed out that a February 1985 Medical Evaluation Board report showed that she reported having pain in the left hip and low back area for 
the past 4 to 5 years which was aggravated by strenuous physical activity.  Furthermore, she noted that on separation medical history, she reported having recurrent back pain.  She then noted that the Board found that during her second period of service, she sustained a contusion to her lower back from a fall.  She contends that there was "no evidence" before the Board that could have supported a denial of the claim for service connection on the merits.

Following review of the claims file, the Board concludes that the 1988 Board decision did not contain clear and unmistakable error such that the outcome would have been manifestly different but for the alleged error. 

In the June 1988 decision, the Board noted the Veteran's in-service complaints of back pain associated with abdominal pain.  The Board also noted her fall in January 1980 wherein she complained of back pain, but was noted to have full range of motion with only minimal tenderness of the lower back, normal straight leg raising and normal reflexes.  At that time she was diagnosed with a contusion.  The Board also noted the February 1985 Medical Evaluation Board report with the Veteran's complaints of left hip and low back pain for 4 to 5 years which was aggravated by strenuous physical activity.  Physical examination showed the back was nontender with good range of motion and neurological examination was normal.  The Board further acknowledged the May 1985 discharge examination and that the Veteran reported having recurrent back pain, but that the spine and musculoskeletal systems were determined to be normal.  After considering the evidence the Board concluded that her injury in 1980 was acute and transitory with no chronic disability noted during the remainder of service.  At the time of the 1988 decision the Board clearly had before it and considered the relevant evidence when rendering its determination.

While the Veteran contends that there was no evidence of record to support the Board's decision, such is not the case.  The service treatment records revealed that the Veteran was not seen during the remainder of service for any diagnosed low back disability.  She had complaints of back and leg pain with abdominal cramping following the delivery of her child in May 1981, but no further treatment for a back condition was rendered during service.  On a January 31, 1985 Report of Medical History prepared for the purpose of a Medical Evaluation Board, her complaints of back pain were summarized as chronic mechanical low back pain.  While she reported complaints of back pain at the time of her Medical Board evaluation and at her separation examination on June 11, 1985, her physical examinations at those times were normal.  Following discharge from service, she was involved in a motor vehicle accident on December 11, 1985 and was complaining of a headache and low back pain.  On a December 17, 1985 examination, she did not report any low back complaints and her spine was nontender to percussion.  Beginning in April 1986 the record reflects that she began complaining of low back pain.  On April 1, 1986 she reported having back pain of 3 days duration.  In August 1986 the Veteran was noted to have a history of back problems for several years.  She noted that in December 1985 she was driving when a tire fell off of a truck and struck her car.  She stated that she has had back pain since.  Decreased forward flexion was noted at that time.  

The Board finds that the Veteran's allegation of error in the June 1988 Board decision essentially relates to how the Board weighed and evaluated the evidence that was before it.  A disagreement as to how the facts were weighed or evaluated does not constitute clear and unmistakable error.  The June 1988 Board decision reviewed all of the relevant evidence that could be obtained and of record.  The Board further considered potentially negative and positive evidence before it and reached its decision.  As noted above, the Veteran's allegation is essentially a disagreement as to how the facts were weighed or evaluated, and does not constitute clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3) (2010).

The Veteran also argues that the Board violated the regulation requiring that the decision be based on all evidence of record under 38 C.F.R. § 3.303(a) by denying the existence of evidence.  Upon closer inspection, however, the Veteran's argument essentially relates to a disagreement with how the Board evaluated the evidence in arriving at its conclusion.  The Veteran did not otherwise expand her discussion on this assertion.  In other words, the assertion was merely made without any additional argument provided as to how the Board failed to apply the laws and regulations to the claim before it.  In sum, there is no indication that the correct facts, as they were known at the time, were not before the Board, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

Moreover, in order to show that clear and unmistakable error occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Here, even if error had been shown, the record does not establish that the outcome would have been manifestly different but for the error.  The evidence of record at the time of the decision showed that while the Veteran had a contusion to the back in 1980, there was no further treatment during service for the contusion or any diagnosed back disorder.  While she was reported to have mechanical low back pain in January 1985, physical examinations at the time of her Medical Evaluation Board and separation examination revealed normal musculoskeletal findings.  Following service she had an intercurrent motor vehicle accident where she complained of low back pain, but a physical examination on December 17, 1985 revealed no tenderness of the back and the physical examination was to be considered within normal limits.  The record does not reflect additional complaints until April 1986, wherein she reported having back pain since her December 1985 accident.  

Moreover, there is no evidence of record at the time of the 1988 Board decision linking her post service back disorder to her military service.  In short, at the time of the 1988 Board decision, the record revealed no subsequent treatment for the back contusion in 1980, subjective complaints of back pain close to separation with no objective findings on examination, no objective findings on physical examination in December 1985, and no competent evidence linking any chronic back disorder identified following service with her in-service complaints versus the post service motor vehicle accident.  Thus, the evidence provides sufficient support for a denial of the claim for service connection.  As it is not undebatable that a different result would have ensued but for any alleged error, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

For the reasons set forth above, the Board finds that the June 23, 1988 Board decision was not clearly and unmistakably erroneous, and the appeal is denied.


ORDER

The June 23, 1988 Board decision that denied the Veteran's claim for service connection for a back disorder did not contain clear and unmistakable error and the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



